DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/731,604 filed 12/31/2019. Claims 1-6 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of storing data, receiving a request, generating a recommendation using a model, and providing a recommendation based on the request and the model. 
The limitations of storing information, receiving a request, generating a recommendation using a model, and providing the recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” and “data store” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of utilizing a processor, data store, and an interface to perform the steps. The processor and data store are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving inputs, performing analysis/calculations, and providing output, the data store for storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, while the claimed 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan).
As per claim 1:
A computerized system for providing a recommendation for an out-of-home campaign placement, said system comprising: 
a data store for storing data relating to one or more of the following: a probability of exposure estimates of a physical display space, a value representing a total audience population of the campaign, a value representing placement availabilities for the physical display space; and a pricing per placement of the physical display space; (See Warrum ¶0022, “Inventory database 101 can also aggregate (and/or store) available outdoor advertising unit information related to each available outdoor advertising unit of the multiple outdoor advertising units. Exemplary available outdoor advertising unit information can comprise: (a) advertising campaign media types (e.g., aerial, billboard, wall-scape, digital video, indoor signage, mobile, telephone booth or call box, poster, street furniture (e.g., bus shelters), transit (e.g., moving objects), urban panel, alternative media formats, such as, for example, advertising at gas pumps and/or train and subway stations, etc.), (b) viewing direction (e.g., direction(s) (e.g., north, south, etc.) the available outdoor advertising unit faces), (c) related demographic information (e.g., age(s) of a target audience, income(s) of the target audience, etc.), (d) reach of  
a processor, being connected via a network to the data store, configured to execute computer-executable instructions for (See Warrum ¶0053, “As used herein, "processor" and/or "processing module" means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions. In some examples, the one or more processors of the various embodiments disclosed herein can comprise CPU 410.” Warrum discloses a processor for executing stored instructions.)
receiving a request from a user via a graphical user interface (GUI), said GUI having a menu bar area and a map section, said menu bar area furthering including a search bar for receiving the request; (See Warrum ¶0024, “In many embodiments, system 100 and/or proposal generator 102 can be used by user(s) via one or more graphical user interfaces. One or more of the modules of proposal generator 102 can also be in communication with each other, as applicable.” Warrum discloses a graphical user interface. See also Warrum ¶0013, “The criteria definition module can define one or more criteria from which to select one or more outdoor advertising units, and the one or more outdoor advertising units can be suitable for implementing an advertising campaign associated with a buyer. The information gatherer module can define information related to the buyer and the advertising campaign. Meanwhile, the unit inventory searcher module can provide a selectable pool of outdoor advertising units from the multiple available outdoor advertising units based on the one or more criteria, and the unit selector module can select the one or more outdoor advertising units from the selectable pool of outdoor advertising units. The reference locations definition module can define at least one reference location. The mapper module can map the one or more outdoor advertising units and the at least one reference location to a map. The proposal assembler module can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and (c) the one or more outdoor advertising units into a proposal. The proposal viewer module can provide access to the proposal, and the notification module can provide notification of the proposal to one or more recipients.” Warrum discloses the interface to include receiving criteria and a map display.)
generating the recommendation based a model: (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information. For example, the proposal can include any of the criteria (e.g., the budget of the buyer), a total property cost for the outdoor advertising units over the duration of the advertising campaign (e.g., as defined by the advertising campaign start date and end date), an installation cost for the outdoor advertising units, a total cost of the outdoor advertising units included in the proposal (e.g., such that the buyer is able to compare the total cost to the budget of the buyer), etc. In many embodiments, the seller(s) can continue to view the viewable pictures, locations, and/or descriptions of the outdoor advertising units via the proposal. In further embodiments, proposal assembler module 109 can also assemble the RFP provided by the buyer.” Warrum discloses generating a proposal based on the search.) 
Although Warrum discloses the above-enclosed invention, Warrum fails to explicitly disclose the particular model.
However Balakrishnan as shown, which talks about managing advertisements, teaches the concept of utilizing particular models and metrics for optimization of advertising availability.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan with the invention of Warrum. As shown, Warrum discloses the concept of providing an interface for allowing the search of avails in an out of home environment including a allowing for searching based on input criteria and a map output display. Balakrishnan further teaches the concept of accounting for particular parameters and metrics in the determination of optimal avails. Thus it would have been obvious to one of ordinary skill in the art at the 
in response to the generated recommendation, providing one or more result indicators on the map section of the GUI to the user. (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information.” Warrum discloses providing the proposal including providing map information.)
As per claim 3:
A computerized system for providing a recommendation for an out-of-home campaign placement, said system comprising: 
a data store for storing data relating to one or more of the following: a probability of exposure estimates of a physical display space, a value representing a total audience population of the campaign, a value representing placement availabilities for the physical display space; and a pricing per placement of the physical display space; (See Warrum ¶0022, “Inventory database 101 can also aggregate (and/or store) available outdoor advertising unit information related to each available outdoor advertising unit of the multiple outdoor advertising units. Exemplary available outdoor advertising unit information can comprise: (a) advertising campaign media types (e.g., aerial, billboard,  
a processor, being connected via a network to the data store, configured to execute computer-executable instructions for (See Warrum ¶0053, “As used herein, "processor" and/or "processing module" means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex 
receiving a request from a user via a graphical user interface (GUI), said GUI having a menu bar area and a map section, said menu bar area furthering including a search bar for receiving the request; (See Warrum ¶0024, “In many embodiments, system 100 and/or proposal generator 102 can be used by user(s) via one or more graphical user interfaces. One or more of the modules of proposal generator 102 can also be in communication with each other, as applicable.” Warrum discloses a graphical user interface. See also Warrum ¶0013, “The criteria definition module can define one or more criteria from which to select one or more outdoor advertising units, and the one or more outdoor advertising units can be suitable for implementing an advertising campaign associated with a buyer. The information gatherer module can define information related to the buyer and the advertising campaign. Meanwhile, the unit inventory searcher module can provide a selectable pool of outdoor advertising units from the multiple available outdoor advertising units based on the one or more criteria, and the unit selector module can select the one or more outdoor advertising units from the selectable pool of outdoor advertising units. The reference locations definition module can define at least one reference location. The mapper module can map the one or more outdoor advertising units and the at least one reference location to a map. 
generating the recommendation based a model: (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information. For example, the proposal can include any of the criteria (e.g., the budget of the buyer), a total property cost for the outdoor advertising units over the duration of the advertising campaign (e.g., as defined by the advertising campaign start date and end date), an installation cost for the outdoor advertising units, a total cost of the outdoor advertising units included in the proposal (e.g., such that the buyer is able to compare the total cost to the budget of the buyer), etc. In many embodiments, the seller(s) can continue to view the viewable pictures, locations, and/or descriptions of the outdoor advertising units via the proposal. In further embodiments, proposal assembler module 109 can 
Although Warrum discloses the above-enclosed invention, Warrum fails to explicitly disclose the particular model.
However Balakrishnan as shown, which talks about managing advertisements, teaches the concept of utilizing particular models and metrics for optimization of advertising availability.
(See Balakrishnan ¶0036, “CPM is defined as cost per thousand impressions. At the level of a campaign, given an advertising budget, CPM is the ratio of the campaign cost (in dollars) to the number of impressions (in thousands) that the campaign achieves. Similarly, one can also define the CPM at the level of a Slot. CPM of a Slot is the cost of a single ad insertion in that Slot, divided by the number of impressions the ad achieves in that Slot. The algorithm for creating a CPM optimized media plan for the target group can be seen as a two-step process: Step 1--Using the past viewership history of the target audience, learn a model to forecast the number of target impressions in all the insertable Slots in the time period for which the media campaign is sought. Step 2--Select Slots for the media campaign which optimize the campaign CPM using these predicted Slot target impressions estimates. Once an accurate estimation of the number of impressions for all the insertable Slots is attained, creating a media plan that optimizes the CPM (Step 2 above) involves sequentially picking slots that provide the best value for impressions.” Balakrishnan teaches the concept of determining optimal avails based on a model which accounts for budget, cost per impression, impression per placement, and a plurality of factors. See also Balakrishnan ¶0050, “In 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan with the invention of Warrum. As shown, Warrum discloses the concept of providing an interface for allowing the search of avails in an out of home environment including a allowing for searching based on input criteria and a map output display. Balakrishnan further teaches the concept of accounting for particular parameters and metrics in the determination of optimal avails. Thus it would have been obvious to one of ordinary skill in the art at the 
and in response to the generated recommendation, providing one or more result indicators on the map section of the GUI to the user. (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information.” Warrum discloses providing the proposal including providing map information.)

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan), in view of Boyle (US 20070050372 A1) (hereafter Boyle).
As per claim 2:
The computerized system of claim 1, wherein the request from the user comprises: 
a target audience to optimize impressions; 
a budget to constrain optimization;
 a location (City/Town, Conurbation, DMA/TV Areas); 
a media formats (Size or format of the placement); and 
a media owners.
(See Warrum ¶0027, “Exemplary criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, (c) an advertising campaign end date, (d) a requested response date, (e) one or more advertising campaign regions (e.g., cities, counties, states, etc.), (f) one or more advertising campaign media types, and/or (g) other advertising campaign details. Other advertising campaign details can comprise any demographic information related to the target audience (e.g., gender, age range, income, residence, population), and any other desired metrics (e.g., viewing direction, illumination, DEC measurements, EOI measurements, reach, showing, identification numbers, tags, etc.) attractive to the buyer.” Warrum discloses the requested criteria to include budget, demographic, and location criteria.)
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose the criteria to include a media owner.
However Boyle as shown, which talks about creating, managing, and publishing advertisements, teaches the criteria to include a media owner.
(See Boyle ¶0074, “FIG. 10 shows selection of available ad space inventory presented by selection of the avail toolbar 615, which presents the avails window in the illustrative ad space search and selection GUI of FIG. 6, according to an embodiment of the present invention. The avail window shows a detailed ad space list 1035 showing the total available ad spaces 675 corresponding to those ad sites selected by the user via the search criteria window and list 635 of ad sites. The list identifies the ad spaces for purchase based on the location of available ad space and the time the ad space is 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Boyle with the combination of Warrum and Balakrishnan as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination of Warrum and Balakrishnan discloses the concept of searching and filtering avails based on a plurality of factors including location. Boyle further teaches the concept of further filtering the owners/networks to which the avails are part of. Thus it would have been obvious and predictable to provide results with additional filters as this information is already stored and referenced during a search for avails.
As per claim 4:
The computerized system of claim 3, wherein the request comprises: 
a target audience to optimize reach; 
a budget to constrain optimization; 
a location (City/Town, Conurbation, DMA/TV Areas);
 a media formats (Size or format of the placement); and 
a media owners. 
(See Warrum ¶0027, “Exemplary criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, (c) an advertising campaign end date, (d) a requested response date, (e) one or more advertising campaign regions (e.g., cities, counties, states, etc.), (f) one or more advertising campaign media types, and/or (g) other advertising campaign details. Other advertising campaign details can comprise any demographic information related to the target audience (e.g., gender, age range, income, residence, population), and any other desired metrics (e.g., viewing direction, illumination, DEC measurements, EOI measurements, reach, showing, identification numbers, tags, etc.) attractive to the buyer.” Warrum discloses the requested criteria to include budget, demographic, and location criteria.)
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose the criteria to include a media owner.
However Boyle as shown, which talks about creating, managing, and publishing advertisements, teaches the criteria to include a media owner.
(See Boyle ¶0074, “FIG. 10 shows selection of available ad space inventory presented by selection of the avail toolbar 615, which presents the avails window in the illustrative ad space search and selection GUI of FIG. 6, according to an embodiment of the present invention. The avail window shows a detailed ad space list 1035 showing the total available ad spaces 675 corresponding to those ad sites selected by the user 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Boyle with the combination of Warrum and Balakrishnan as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination of Warrum and Balakrishnan discloses the concept of searching and filtering avails based on a plurality of factors including location. Boyle further teaches the concept of further filtering the owners/networks to which the avails are part of. Thus it would have been obvious and predictable to provide results with additional filters as this information is already stored and referenced during a search for avails.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan), in view of Brixius et al. (US 20170323332 A1) (hereafter Brixius).
As per claim 5:
A computerized system for providing a recommendation for an out-of-home campaign placement, said system comprising: 
a data store for storing data relating to one or more of the following: audience modelling for relationship of Billboard frequency to probability of impact, including drivers for Geography and location, Age, Income, Ethnicity, Occupation, Religion; a probability of exposure estimates of a physical display space, a value representing a total audience population of the campaign, a value representing placement availabilities for the physical display space; and a pricing per placement of the physical display space; (See Warrum ¶0022, “Inventory database 101 can also aggregate (and/or store) available outdoor advertising unit information related to each available outdoor advertising unit of the multiple outdoor advertising units. Exemplary available outdoor advertising unit information can comprise: (a) advertising campaign media types (e.g., aerial, billboard, wall-scape, digital video, indoor signage, mobile, telephone booth or call box, poster, street furniture (e.g., bus shelters), transit (e.g., moving objects), urban panel, alternative media formats, such as, for example, advertising at gas pumps and/or train and subway stations, etc.), (b) viewing direction (e.g., direction(s) (e.g., north, south, etc.) the available outdoor advertising unit faces), (c) related demographic information (e.g., age(s) of a target audience, income(s) of the target audience, etc.), (d)  
a processor, being connected via a network to the data store, configured to execute computer-executable instructions for (See Warrum ¶0053, “As used herein, "processor" and/or "processing module" means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions. In some examples, the one or more processors of the various embodiments disclosed herein can comprise CPU 410.” Warrum discloses a processor for executing stored instructions.)
receiving a request from a user via a graphical user interface (GUI), said GUI having a menu bar area and a map section, said menu bar area furthering including a search bar for receiving the request; (See Warrum ¶0024, “In many embodiments, system 100 and/or proposal generator 102 can be used by user(s) via one or more graphical user interfaces. One or more of the modules of proposal generator 102 can also be in communication with each other, as applicable.” Warrum discloses a graphical user interface. See also Warrum ¶0013, “The criteria definition module can define one or more criteria from which to select one or more outdoor advertising units, and the one or more outdoor advertising units can be suitable for implementing an advertising campaign associated with a buyer. The information gatherer module can define information related to the buyer and the advertising campaign. Meanwhile, the unit inventory searcher module can provide a selectable pool of outdoor advertising units from the multiple available outdoor advertising units based on the one or more criteria, and the unit selector module can select the one or more outdoor advertising units from the selectable pool of outdoor advertising units. The reference locations definition module can define at least one reference location. The mapper module can map the one or more outdoor advertising units and the at least one reference location to a map. The proposal assembler module can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and (c) the one or more outdoor advertising units into a proposal. The proposal viewer module can provide access to the proposal, and the notification module can provide notification of the proposal to one or more recipients.” Warrum discloses the interface to include receiving criteria and a map display.)
generating the recommendation based a model: (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information. For example, the proposal can include any of the criteria (e.g., the budget of the buyer), a total property cost for the outdoor advertising units over the duration of the advertising campaign (e.g., as defined by the advertising campaign start date and end date), an installation cost for the outdoor advertising units, a total cost of the outdoor advertising units included in the proposal (e.g., such that the buyer is able to compare the total cost to the budget of the buyer), etc. In many embodiments, the seller(s) can continue to view the viewable pictures, locations, and/or descriptions of the outdoor advertising units via the proposal. In further embodiments, proposal assembler module 109 can also assemble the RFP provided by the buyer.” Warrum discloses generating a proposal based on the search.) 
Although Warrum discloses the above-enclosed invention, Warrum fails to explicitly disclose the particular model.
However Balakrishnan as shown, which talks about managing advertisements, teaches the concept of utilizing particular models and metrics for optimization of advertising availability.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Balakrishnan with the invention of Warrum. As shown, Warrum discloses the concept of providing an interface for allowing the search of avails in an out of home environment including a allowing for searching based on input criteria and a map output display. Balakrishnan further teaches the concept of accounting for particular parameters and metrics in the determination of optimal avails. Thus it would have been obvious to one of ordinary skill in the art at the 
Although the combination of Warrum and Balakrishnan discloses the above-enclosed invention, the combination fails to explicitly disclose modeling an impact metric.
However Brixius as shown, which talks about incorporating saturation effects into marketing models, teaches the concept of modeling impact metrics.
(See Brixius ¶0025, “As shown in the graph 200, the response curve 202, based upon a best fit curve of the calculated lift in sales contributed by the corresponding advertising campaign, is a straight line. Accordingly, the response curve 202 cannot be used to forecast future sales or project the impact of increasing GRPs with any reliability. Some analysts attempt to adjust marketing mix systems results, such as the response curve 202 of FIG. 2, to account for saturation after model estimation is completed.” See also Brixius ¶0018, “GRPs are calculated by multiplying the percentage of a target audience reached by (e.g., exposed to) an advertisement of the campaign with the frequency of exposure (e.g., the number of times the audience is exposed to the advertisement) during a set period of time (e.g., in a one week period).” Brixius teaches the concept of further modeling impact based on reach information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Brixius with the combination of Warrum and Balakrishnan. The combination discloses the concept of utilizing a model to determine optimal avails including accounting for budget, cost, and reach. Brixius further teaches the concept of modeling impact. Brixius teaches this concept as impact 
in response to the generated recommendation, providing one or more result indicators on the map section of the GUI to the user. (See Warrum ¶0032, “Proposal assembler module 109 can assemble (a) the information related to the buyer and the advertising campaign, (b) the map, and/or (c) the one or more outdoor advertising units into a proposal. In some embodiments, after the seller(s) selects the available outdoor advertising units via unit selector module 106 to include in the proposal(s), the proposal assembler module 109 can assemble the proposal. In addition to (a) the buyer related and advertising campaign information, (b) the map, and/or (c) the one or more outdoor advertising units, the proposal can also comprise any other suitable information.” Warrum discloses providing the proposal including providing map information.)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (US 20120203629 A1) (hereafter Warrum), in view of Balakrishnan et al. (US 20140109123 A1) (hereafter Balakrishnan), in view of Brixius et al. (US 20170323332 A1) (hereafter Brixius), in view of Boyle (US 20070050372 A1) (hereafter Boyle).
As per claim 6:
The computerized system of claim 5, wherein the request comprises: 
a target audience to optimize KPI; 
a budget to constrain optimization; 
a location (City/Town, Conurbation, DMA/TV Areas); 
a media formats (Size or format of the placement); and 
a media owners.
(See Warrum ¶0027, “Exemplary criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, (c) an advertising campaign end date, (d) a requested response date, (e) one or more advertising campaign regions (e.g., cities, counties, states, etc.), (f) one or more advertising campaign media types, and/or (g) other advertising campaign details. Other advertising campaign details can comprise any demographic information related to the target audience (e.g., gender, age range, income, residence, population), and any other desired metrics (e.g., viewing direction, illumination, DEC measurements, EOI measurements, reach, showing, identification numbers, tags, etc.) attractive to the buyer.” Warrum discloses the requested criteria to include budget, demographic, location, and format criteria.)
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose the criteria to include a media owner.
However Boyle as shown, which talks about creating, managing, and publishing advertisements, teaches the criteria to include a media owner.
(See Boyle ¶0074, “FIG. 10 shows selection of available ad space inventory presented by selection of the avail toolbar 615, which presents the avails window in the illustrative ad space search and selection GUI of FIG. 6, according to an embodiment of the present invention. The avail window shows a detailed ad space list 1035 showing 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Boyle with the combination of Warrum,  Balakrishnan, and Brixius as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As shown, the combination of Warrum and Balakrishnan discloses the concept of searching and filtering avails based on a plurality of factors including location. Boyle further teaches the concept of further filtering the owners/networks to which the avails are part of. Thus it would have been obvious and predictable to provide results with additional filters as this information is already stored and referenced during a search for avails.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Del Sesto (US 6985882 B1), which talks about the buying and selling of advertising units, including a smart agent for searching avail inventory.
Mack et al. (US 20080021777 A1), which talks about electronic displays, including a map interface for managing the deployment of content on the digital displays.
Boudah et al. (US 20090030788 A1), which talks about the management of advertising spaces through an online transaction system.
Shaik et al. (US 20150081617 A1), which talks about out of home media measurements including collecting and analyzing advertisement information regarding billboards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/           Primary Examiner, Art Unit 3622